               Case 19-36410 Document 9 Filed in TXSB on 11/20/19 Page 1 of 3
                                      UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF TEXAS



In     Scott Fredric Garrett                                                                                        ENTERED
Re:    Debtor                                            Case No.: 19−36410                                         11/18/2019
                                                         Chapter: 7


                         INITIAL ORDER FOR PROSECUTION OF CHAPTER 7 CASE

        THIS IS A CASE MANAGEMENT ORDER ISSUED UNDER AUTHORITY OF
        BANKRUPTCY CODE § 105(a). FAILURE TO COMPLY WITH THIS ORDER MAY
        RESULT IN DISMISSAL OF THIS CASE, POSSIBLY WITH PREJUDICE TO THE
        DEBTOR FILING ANOTHER BANKRUPTCY CASE. NOTE THAT UNDER AUTHORITY
        OF BANKRUPTCY LOCAL RULE (BLR) 1001(d), THE PROVISIONS OF THIS ORDER
        SUPERCEDE THE BLR TO THE EXTENT THAT THERE MAY BE A CONFLICT. IN ALL
        CASES, IF NO PARTY REQUESTS A HEARING, THE COURT MAY DISMISS A CASE
        WITHOUT AN ACTUAL HEARING AS PROVIDED BY BANKRUPTCY CODE § 102(1).



      1. Payment of the filing fee.
              a. The Debtor shall pay the filing fee with the petition or promptly on the due date provided in an order
                 allowing installment payments.
              b. If the filing fee is not paid with the petition and no motion for installment payment is filed, or if any
                 installment of the filing fee is not paid when due and no extension has been requested, the Clerk shall
                 issue a notice of pending dismissal of the case for failure to pay filing fees. The notice of pending
                 dismissal shall be served on the Debtor, Debtor's' counsel and the chapter 7 trustee.
              c. If the Debtor does not pay the filing fee or request a hearing within 14 days after the notice is served,
                 the case may be dismissed forthwith.


      2. Filing the list of creditors, schedule of assets and liabilities, etc.
              a. The list of creditors (with addresses) must be filed with the petition in the format prescribed by the
                 Clerk unless a motion for extension of time under Rule 1007(a)(4) is filed with the petition.
              b. A motion for extension of time to file the list of creditors or bankruptcy schedules need be served
                 only on the chapter 7 trustee and U.S. Trustee.
              c. If the U.S. Trustee files a motion to dismiss under Bankruptcy Code § 707(a)(3), the motion shall be
                 served on the chapter 7 trustee and the Debtor, and if the Debtor is represented by counsel, on
                 Debtor's counsel.
              d. If the U.S. Trustee files a motion to dismiss under §707(a)(3), the motion need not include BLR 9013
                 language but shall include the following notice:




If the Debtor requests a hearing, the Debtor and counsel must attend the hearing. If no party has requested a hearing
within 14 days after the date that the motion was served, the United States Trustee may file a certificate of
non−compliance and the Court may dismiss this case without actually conducting a hearing.
             Case 19-36410 Document 9 Filed in TXSB on 11/20/19 Page 2 of 3
THE CLERK IS DIRECTED TO ENTER A COPY OF THIS ORDER IN EACH CHAPTER 7 CASE FILED IN
THIS COURT.


Signed and Entered on Docket: 11/18/19




The Clerk shall notice:

Debtor
Debtor's counsel
Chapter 7 Trustee
                     Case 19-36410 Document 9 Filed in TXSB on 11/20/19 Page 3 of 3
                                               United States Bankruptcy Court
                                                Southern District of Texas
In re:                                                                                                     Case No. 19-36410-jpn
Scott Fredric Garrett                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0541-4                  User: lgouadi                      Page 1 of 1                          Date Rcvd: Nov 18, 2019
                                      Form ID: iop7                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 20, 2019.
db             +Scott Fredric Garrett,   15418 Tutbury Cir,   Houston, TX 77044-4922

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 20, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 18, 2019 at the address(es) listed below:
              Alex Olmedo Acosta    on behalf of Debtor Scott Fredric Garrett alex@theacostalawfirm.com,
               paralegalacostalaw@gmail.com;aurelia@acostalegal.com;martin@acostalegal.com;melissa@acostalegal.c
               om;alex@acostalegal.com
              Allison D Byman    adb@bymanlaw.com, adb@trustesolutions.net;rww.trustee1@gmail.com
              US Trustee   USTPRegion07.HU.ECF@USDOJ.GOV
                                                                                             TOTAL: 3
